DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on January 15, 2021 has been entered and made of record.

Allowable Subject Matter
Claims 1, 2 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the determination of a child’s pacifier bulb size and pacifier shield size based entirely on one or more images that capture soft tissue features of the child’s face or head, and measures the width of the child’s palate based on the image(s), or a mandibular index based on an otobasion inferius to soft tissue nasion distance divided by an otobasion inferius to soft tissue gnathion distance based on the image(s), to determine the respective sizes, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claim Rejections - 35 USC § 103
With respect to claims 1, 2 and 6-13, Applicant’s arguments (Remarks, pp. 4-5) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejections have been withdraw.  Claims 1, 2 and 6-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                             
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

3/23/2021